Smith, J.,
delivered the opinion of the court.
There is no sufficient evidence in this record to show that a “general council” was in fact ever legally organized, or that, if it was, it was invested with any authority over the local churches, either by direct action of the churches, or by the action of the duly authorized representatives thereof; and particularly is this true with reference to the local church at Lexington, known as the “St. Paul Ohurch of God.”
The decree of the court below is therefore reversed and the ■muse remanded.